     Case 2:19-cv-02239-KJD-DJA Document 29
                                         27 Filed 11/16/20
                                                  11/13/20 Page 1 of 5



 1   AARON D. FORD
     Nevada Attorney General
 2   SCOTT H. HUSBANDS
     Deputy Attorney General
 3   Nevada Bar No. 11398
     GERALD L. TAN
 4   Deputy Attorney General
     Nevada Bar No. 13596
     State of Nevada
 5   Office of the Attorney General
     5420 Kietzke Lane, Suite 202
 6   Reno, NV 89511
     (775) 687-2121 (phone)
 7   (775) 688-1822 (fax)
     Email: shusbands@ag.nv.gov
 8           gtan@ag.nv.gov
     Attorneys for Defendants
 9
                                   UNITED STATES DISTRICT COURT
10
                                            DISTRICT OF NEVADA
11
     JOSEPH MORGAN, an Individual                             Case No.: 2:19-cv-02239-KJD-DJA
12

13                            Plaintiff,
14   vs.                                                          STIPULATION AND ORDER TO
                                                                 EXTEND DISCOVERY DEADLINES
15   STATE OF NEVADA, ex rel. its
     DEPARTMENT OF BUSINESS AND
16   INDUSTRY, STATE OF NEVADA, ex rel. its                               [SECOND 1 REQUEST]
     TAXICAB AUTHORITY; BRUCE
17   BRESLOW, in his individual capacity; TERRY
     REYNOLDS, in his individual capacity;
18   SCOTT WHITTEMORE, in his individual
     capacity; RUBEN AQUINO, in his individual
     capacity; GENEVIEVE HUDSON, in her
19   individual capacity; RONALD GROGAN, in
     his individual capacity; CHARLES HARVEY,
20   in his individual capacity; ANTOINE “CHRIS”
     RIVERS, in his individual capacity; CJ
21   MANTHE, in her individual capacity; DOES I
     through X inclusive; and ROES XI through XX,
22   inclusive,

23                            Defendants.

24           Pursuant to LR 7-1 and LR 26-3, Plaintiff JOSEPH MORGAN (“Plaintiff”), by and

25   through his counsel of record, E. Brent Bryson, Esq. of the Law Offices of E. Brent Bryson,

26   LTD., and Defendants BRUCE BRESLOW, TERRY REYNOLDS, SCOTT WHITTEMORE,

27           1
                The parties’ first request was denied due to addressing the incorrect standard for an extension of
28   deadlines. ECF No. 23.
     Case 2:19-cv-02239-KJD-DJA Document 29
                                         27 Filed 11/16/20
                                                  11/13/20 Page 2 of 5



 1   RUBEN AQUINO, GENEVIEVE HUDSON, RONALD GROGAN, CHARLES HARVEY,
 2   ANTOINE “CHRIS” RIVERS AND C. J. MANTHE (each an “Individual Defendant” and

 3   collectively the “Individual Defendants”), by and through their attorneys of record, AARON D.

 4   FORD, Attorney General for the State of Nevada, SCOTT H. HUSBANDS, Deputy Attorney

 5   General, and GERALD L. TAN, Deputy Attorney General hereby stipulate and request that this

 6   court extend discovery deadlines and any unexpired deadlines in the above-captioned case one

 7   hundred and eighty (180) days. In support of this stipulation and request, the parties state as
     follows:
 8
     I.     DISCOVERY COMPLETED TO DATE
 9
            1. On December 30, 2019, the Plaintiff filed his Complaint. ECF No. 1.
10
            2. On March 17, 2020, the Defendants filed their Answer to Plaintiff’s Complaint, ECF
11
                No. 10, and Defendants’ Certificate of Interested Parties, ECF No. 11.
12
            3. On March 18, 2020, this Court ordered an Early Neutral Evaluation Session (ENE)
13
                for June 15, 2020. ECF No. 12.
14
            4. On May 20, 2020, this Court ordered that ENE Confidential Statements are due by
15
                June 8, 2020. ECF No. 14.
16
            5. On May 29, 2020, the Defendants filed a Notice of Association of Counsel Deputy
17
                Attorney General Gerald L. Tan. ECF. No. 15.
18
            6. On June 2, 2020, the parties stipulated to a 14-day extension of time to exchange
19
                FRCP 26 initial disclosures. ECF No. 16.
20
            7. On June 3, 2020, this Court granted the parties’ request for a 14-day extension of
21
                time to exchange FRCP 26 initial disclosures. ECF No. 17.
22
            8. On June 12, 2020, the Plaintiff provided his initial disclosure of witnesses and
23
                documents pursuant to FRCP 26.1(a)(1).
24
            9. On June 15, an ENE Session was held between the parties, but a settlement
25
                agreement was not reached. ECF No. 18.
26
            10. On June 16, 2020, the Defendants provided their initial disclosure of witnesses and
27
                documents pursuant to FRCP 26.1(a)(1).
28

                                                    2
     Case 2:19-cv-02239-KJD-DJA Document 29
                                         27 Filed 11/16/20
                                                  11/13/20 Page 3 of 5



 1          11. On July 17, 2020, the parties stipulated to a discovery plan and scheduling order.
 2              ECF No. 19.
 3          12. On July 23, 2020, this Court granted the parties’ discovery plan and scheduling
 4              order. ECF No. 20.
 5          13. On July 23, 2020, this Court provided Notice Pursuant to LR IB 2-2. ECF No. 21.
 6          14. On July 23, 2020, this Court granted the parties’ discovery plan and scheduling
 7              order. ECF No. 20.
 8          15. On July 23, 2020, this Court provided Notice Pursuant to LR IB 2-2. ECF No. 21.
 9          16. On October 29, 2020, Plaintiff timely served a set of interrogatories and document
10              requests to each Defendant. These requests were served in compliance with the
11              existing discovery cutoff in this matter.
12          17. On October 30, 2020, Plaintiff timely served deposition notices to each of the
13              Defendants. The parties have agreed to vacate these depositions in light of this
14              stipulation to extend the discovery deadlines and all other unexpired deadlines in this
15              matter. The parties will reschedule these depositions to future agreed-upon dates and
16              times.
17          18. On November 12, 2020, pursuant to local rules, counsel for Mr. Morgan and the
18              Individual Defendants met and conferred telephonically regarding a number of issues
19              including discovery matters. That meet and confer resulted in the terms set forth in
20              this stipulation.
21   II.    WHY REMAINING DISCOVERY HAS NOT BEEN COMPLETED
22          This request for an extension of all unexpired deadlines was initiated by Defendants and
23   has been agreed to by Plaintiff. While the parties have exchanged initial disclosures and Plaintiff
24   has propounded some discovery, the parties must still conduct extensive written discovery.
25   There are a number of depositions of both lay and expert witnesses that will need to be taken in
26   addition to those depositions already noticed by Plaintiff. Due to the COVID-19 pandemic and
27   orders of the Governor of the State of Nevada, the parties’ progress on these matters has been
28   slowed despite the best efforts of counsel.

                                                      3
     Case 2:19-cv-02239-KJD-DJA Document 29
                                         27 Filed 11/16/20
                                                  11/13/20 Page 4 of 5



 1          Plaintiff has timely served a series of requests for the production of documents and
 2   interrogatories. Plaintiff also timely served notices of deposition. 2 Given that defense counsel’s
 3   office has again been placed into full-time remote work status due to the COVID-19 pandemic,
 4   defense counsel will need more time to respond to the written discovery, as well as propound
 5   their own written discovery, than the established deadlines will allow.            Defendants have
 6   requested an extension of the rebuttal expert disclosure deadline because the Office of the
 7   Attorney General has a lengthy and complicated process for retention of expert witnesses. While
 8   Defendants have begun this process, there is simply no possibility that all of the approvals can be
 9   obtained in time to prepare the materials that will be necessary to disclose. Therefore, good
10   cause exists to extend all unexpired discovery deadlines, and it is respectfully requested that the
11   discovery deadlines in this matter be continued.
12   III.   REMAINING DISCOVERY
13          1. The Plaintiff will likely serve additional written discovery requests.
14          2. Defendants need to serve written discovery requests and Defendants expect to serve
15              additional written discovery requests as discovery progresses.
16          3. Defendants need to disclose a rebuttal expert witness and need additional time to
17              obtain the necessary internal approvals for retention of an expert witness.
18          4. The Plaintiff and Defendants need to take the depositions of relevant witnesses and
19              expert witnesses.
20   IV.    PROPOSED SCHEDULE FOR COMPLETING REMAINING DISCOVERY
21          Based on the good cause to extend the unexpired discovery deadlines in this case, the
22   parties submit the following proposed discovery schedule:
23     Scheduled Event         Current Deadline                     Proposed Deadline
24

25     Rebuttal Expert         November 16, 2020                    February 19, 2021
       Disclosures Pursuant
26     to FRCP 26(a)(2)

27
            2
              The parties have agreed to vacate these deposition notices and reschedule them to a
28   mutually agreeable date and time.

                                                        4
     Case 2:19-cv-02239-KJD-DJA Document 29
                                         27 Filed 11/16/20
                                                  11/13/20 Page 5 of 5



 1    Discovery Cut-Off           December 14, 2020                   June 11, 2021
      Date
 2
      Dispositive Motions         January 13, 2021                    July 13, 2021
 3
      Joint Pretrial Order        February 12, 2021             August 11, 2021 (If dispositive
 4                                                              motions are filed the deadline for
                                                                filing the joint pretrial order will
 5                                                              be suspended until 30 days after
 6                                                              a decision on the dispositive
                                                                motions or further court order).
 7          This request for extensions of time are not sought for any improper purpose or other
 8   purposes of delay. The COVID-19 pandemic has stalled the parties’ attempts to conduct
 9
     meaningful discovery in this matter. Additionally, Defendants must adhere to state
10
     administrative processes to contract with expert witnesses, which takes a substantial amount of
11
     time. The parties have worked diligently at complying with the deadlines that can be met, but
12

13   good cause exists to extend the current discovery deadlines.

14          WHEREFORE, the parties respectfully request that this court extend discovery dates as

15   outlined in accordance with the table above.
16          APPROVED AS TO FORM AND CONTENT this 13th day of November, 2020.
17

18   By:   /s/Scott H. Husbands                           By:   /s/ E. Brent Bryson
           SCOTT H. HUSBANDS, ESQ.                              E. BRENT BRYSON, ESQ.
19         Deputy Attorney General                              E. BRENT BRYSON, LTD.
           Nevada Bar No. 11398                                 Nevada Bar No. 4933
20         GERALD R. TAN                                        3202 West Charleston Blvd.
           Nevada Bar No. 13596                                 Las Vegas, NV 89102
21
           5420 Kietzke Lane, Suite 202                         Attorney for Plaintiff
22         Reno, NV 89511
           Attorney for Defendants
23
            IT IS SO ORDERED:
24
                       16th day of November, 2020.
            DATED this _____
25

26

27                                   UNITED STATES
                                          UNITED   MAGISTRATE
                                                 STATES       JUDGE
                                                        MAGISTRATE JUDGE

28

                                                      5
